Citation Nr: 0022828	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for fibromyalgia 
(fibrositis).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from July 1989 to December 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  


FINDING OF FACT

The veteran's current fibrositis/fibromyalgia was not present 
during her active military service.


CONCLUSION OF LAW

Fibrositis/fibromyalgia was not incurred during active 
military service.  38 U.S.C.A. § 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 9 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see 
also 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

The Board finds that the veteran has a presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107.  In 
this regard, the veteran has provided competent evidence of a 
current disability, in the form of a diagnosis of 
fibromyalgia.  The service medical records contain 
provisional diagnoses of fibrositis/fibromyalgia.  
Furthermore, the veteran opines that she incurred 
fibromyalgia during her military service.  It should be 
pointed out that the veteran is a pathologist, therefore, she 
is competent to provide a medical opinion in this matter. 

It is important to note that, for the purpose of determining 
whether a claim is well grounded, the evidence must be 
accepted at face value unless it is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Once the claim is well grounded, however, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

For the reasons discussed below, the Board finds that the 
evidence does not support a grant of service connection for 
fibromyalgia.  Service connection may be granted if 
fibromyalgia was incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110 ; 38 C.F.R. § 
3.303.  If a condition noted during service is not shown to 
be chronic, continuity of symptoms sufficient to establish 
the chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303.  

The clinical record shows that medical professionals have 
attributed the veteran's diffuse joint/muscular pain to 
fibromyalgia.  Fibromyalgia is defined as a syndrome of 
chronic pain of musculoskeletal origin but uncertain cause.  
Stedman's Medical Dictionary 671 (27th ed. 2000).  The 
medical dictionary further notes that the American College of 
Rheumatology has established diagnostic criteria that include 
pain on both sides of the body, both above and below the 
waist, as well as in an axial distribution (cervical, 
thoracic, or lumbar spine or anterior chest); additionally 
there must be point tenderness in at least 11 of 18 specified 
sites.  

Pre-service private medical reports that pertain to the 
veteran (dated between 1988 and 1989) show that there was X-
ray evidence of degenerative changes throughout her 
mid-cervical area.  The diagnosis was cervical spondylolysis.  

A review of the service medical records shows that the 
veteran received inservice medical care for complaints of 
neck and shoulder pain.  Orthopedic clinical records dated in 
March 1990 shows that the veteran underwent follow-up 
treatment for complaints of trapezius and deltoid insertion 
pain.  The diagnostic assessment included bilateral carpal 
tunnel syndrome "?" and rule out fibromyositis.  The 
examiner's suggestions included a consultation with 
Rheumatology.  

The next month, the veteran underwent extensive examination 
in the internal medicine clinic.  The provisional diagnosis 
was fibomyositis.  Importantly, however, upon subsequent 
extensive evaluation the physician concluded that while 
fibromyositis could not be excluded the physician doubted 
that it was fibromyositis because the symptoms were localized 
to the neck and shoulder.  The physician diagnosed cervical 
spondylitis and muscle pain exaggerated by occupation.  Her 
neck and shoulder complaints continued.  

An April 1992 physical therapy report shows the veteran 
reported chronic neck and scapula pain associated with 
fibromyositis/fibromyalgia.  In giving the diagnostic 
assessment subsequent to examination, the examiner commented 
that the exacerbation was probably secondary to deltoid 
bursitis.  The treatment received in conjunction with this 
assessment centered on neck strain.  

In September 1992, the veteran received orthopedic and 
physical therapy care.  The diagnoses included upper back 
myositis, occupational.  For the remainder of service her 
complaints centered on cervical spine and carpal tunnel 
syndrome.  

At the initial post service VA examination in April 1994, the 
veteran's orthopedic and neurological complaints were of neck 
and left handed weakness.  VA outpatient records dated in 
August 1994 show that the veteran complained of sacroiliac 
and left buttock pain.  Tender points were noted over the 
sacroiliac and left buttock.  The diagnostic assessment 
included fibrositis probably related to sleep deprivation.  

In August 1997, the veteran submitted various articles on 
chronic fatigue syndrome as well as medical records 
associated with a May 1997 Social Security claim.  The 
medical records include an October 1995 private 
psychiatrist's diagnosis of chronic fatigue 
syndrome/fibromyalgia.  A January 1997 private report of C.C. 
Baker, M.D., shows that the veteran reported a history of 
fibromyalgia.  A March 1997 report of a private physician, 
R.R. Narra, M.D., indicated that the veteran reported that 
she was receiving treatment from another physician, Dr. Dyer 
for fibromyalgia.

Private medical records dated between July and August 1997 
show that the veteran received treatment for a variety of 
ailments including osteoporosis, chronic fatigue syndrome, 
and fibromyalgia.  The veteran underwent VA rheumatology 
examination in July 1999 and the diagnosis was fibromyalgia.   

At the veteran's August 1997 hearing she asserted that the 
onset of fibromyalgia began with the symptoms of aches and 
pains documented in her military records.  As noted above, 
the veteran is a pathologist and has the medical expertise to 
offer opinions in regards to her claim.  While this opinion, 
standing alone, is probative enough to make this claim well 
grounded, it is insufficient to establish service connection.  
The record contains a conflicting opinion as to the 
relationship of the veteran's current disability to her 
military service. 

In Gabrielson v.  Brown, 7 Vet. App. 36, 40 (1994), the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter the Court), has held that 

an [medical] opinion is only that, an 
opinion.  In an adversarial proceeding, 
such an opinion would have been subject 
to cross-examination on its factual 
underpinnings and its expert conclusions.  
The VA claims adjudication process is not 
adversarial, but the Board's statutory 
obligation under 38 U.S.C.A. § 7104(d)(1) 
to state 'the reasons or bases for [its] 
findings and conclusions' serves a 
function similar to that of cross-
examination in adversarial litigation.  
The [Board] cannot evade this statutory 
responsibility merely by adopting an 
[medical] opinion as its own...  [The 
Board is also required to] provide 
sufficient reasons or bases for its 
credibility and factual findings and 
conclusions, including its consideration 
of the benefit-of-the-doubt doctrine.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Wilson v. Derwinski, 
2 Vet. App. 16, 20 (1991).  The credibility of a witness can 
be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  An 
expressed recognition of the difficulties of remembering 
specific dates or events that happened long ago would also be 
pertinent.  Although credibility is often determined by the 
demeanor of a witness, a document may also be credible 
evidence.  In a merits context, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

In February 2000, a VA physician, W. Merrill, M.D., reviewed 
the veteran's medical history including a July 1999 VA 
rheumatology examination report.  He concluded:

During [the veteran's] time in the 
service, [the veteran] was seen on 
multiple occasions for a variety of aches 
and pains.  The patient was examined 
several times by neurologists, 
neurosurgeons and orthopedic surgeons to 
determine the cause for her symptom 
complex.  A variety of tests were done 
which included EMG, cervical spine films 
and magnetic resonance scanning of the 
cervical spine.  All of these tests 
revealed evidence of mild cervical spine 
degenerative disk disease of uncertain 
significance, and evidence of bilateral 
carpal tunnel syndrome.  The patient had 
release of carpal tunnel syndrome while 
in the service.  Significantly, multiple 
physical examinations of the patient were 
done.  The physicians considered the 
diagnosis of fibromyalgia for her symptom 
complex; however, the tender pressure 
points in the soft tissue which are 
characteristic of fibromyalgia were not 
present on any of the their evaluations.  
These are carefully noted as negatives 
during the evaluations while the patient 
was in the service.  

In summary, the current VA examination 
suggests a diagnosis of fibromyalgia.  
Unfortunately, this is a clinical 
syndrome.  There is no specific 
diagnostic test which can be used to 
support it.  While the patient was in the 
military she did have multiple aches and 
pains.  However, there is no evidence 
from the examinations done during her 
time in the military that the patient had 
fibromyalgia.  

After a review of the claims folder, the Board finds the 
statements of the veteran less than persuasive in light of 
the overall record.  First of all, her statements must be 
considered in light of her own self-interest. Further, she 
provided no clinical data or other rationale to support her 
opinion that fibromyalgia had its onset during service.  On 
the other hand, Dr. Merrill provides objective reasoning for 
his conclusions.  As noted, the service medical records do 
not contain a definitive diagnosis of fibromyalgia even 
though the veteran underwent numerous and extensive clinical 
evaluations during service.  Furthermore, there is no 
evidence of complaints regarding multiple joint and muscular 
problems until the September 1994 diagnosis of fibrositis 
secondary to sleep deprivation, nine months subsequent to 
service discharge.  Before this time, it appears that her 
complaints were in regard to her cervical spine disorder.  
Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) (appellant 
failed to provide evidence of continuity of symptomatology of 
low back condition).  Dr. Merrill reviewed the pertinent 
medical evidence, considered the veteran's theory, and 
rejected this possibility with reasonable medical principles 
and supported his conclusions with evidence in the record.  
The Board places greater weight on the opinion of Dr. 
Merrill, due to his thorough review of the appellant's 
medical history, his discussion of the veteran's symptoms, 
and his expertise.  See Sklar v. Brown, 5 Vet. App. 140, 146 
(1993); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  

In summary, the evidence falls short in several areas and 
does not support a grant of service connection for 
fibromyalgia.  Although a diagnosis of fibromyalgia was 
considered during service, the preponderance of the evidence 
shows that it was not, in fact, then present.  The Board 
finds that the medical evidence is insufficient evidence to 
link the veteran's current fibromyalgia to he military 
service.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for fibromyalgia.


ORDER

Service connection for fibromyalgia is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

